Exhibit 10.3

Execution Version

WARRANT AGREEMENT

TPG RE FINANCE TRUST, INC.

and

PE HOLDER, L.L.C.

WARRANT AGREEMENT

Dated as of May 28, 2020

THIS WARRANT AGREEMENT (this “Agreement”), dated as of May 28, 2020, is by and
between TPG RE Finance Trust, Inc., a Maryland corporation (the “Company”), and
PE Holder, L.L.C., a Delaware limited liability company (“Purchaser”).

WHEREAS, concurrently with the execution of this Agreement, the Company and
Purchaser are entering into the transactions contemplated under that certain
Investment Agreement (the “Investment Agreement”), providing for, among other
things, the issuance by the Company to Purchaser of (i) 12,000,000 warrants upon
the First Closing (the “First Closing Warrants”), (ii) 1,500,000 warrants upon
the Second Closing (the “Second Closing Warrants”) and (iii) 1,500,000 warrants
upon the Third Closing (the “Third Closing Warrants” and together with the First
Closing Warrants and the Second Closing Warrants, as and when issued, the
“Warrants”). Each Warrant entitles the holder thereof to purchase one share of
common stock of the Company, par value $0.001 per share (“Common Stock”), for
$7.50 per share, subject to adjustment as described herein (such shares, the
“Warrant Shares”); and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which the Warrant Shares shall be issued and exercised,
and the respective rights, limitation of rights, and immunities of the Company
and the holders of the Warrants.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1.    Warrants.

1.1.    Form of Warrant. Each Warrant shall be issued in registered form and
shall be substantially in the form of Exhibit A hereto, the provisions of which
are incorporated herein and shall be signed by, or bear the facsimile signature
of, the Chief Executive Officer, President, Chief Financial Officer, Secretary
or other officer of the Company. In the event the Person whose electronic
signature has been placed upon any Warrant shall have ceased to serve in the
capacity



--------------------------------------------------------------------------------

in which such Person signed the Warrant before such Warrant is issued, it may be
issued with the same effect as if he or she had not ceased to be such at the
date of issuance.

1.2.    Registration.

1.2.1.    Warrant Register. The Company shall maintain books (the “Warrant
Register”) for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Company
shall register the Warrants in the names and denominations of the respective
holders thereof.

1.2.2.    Registered Holder. Prior to due presentment for registration of
transfer of any Warrant, the Company may deem and treat the Person in whose name
such Warrant is registered in the Warrant Register (the “Registered Holder”) as
the absolute owner of such Warrant and of each Warrant represented thereby
(notwithstanding any notation of ownership or other writing on the Warrant
Certificate (as defined below) made by anyone other than the Company), for the
purpose of any exercise thereof, and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

2.    Terms and Exercise of Warrants.

2.1.    Warrant Price. Each Warrant shall entitle the Registered Holder thereof,
subject to the provisions of such Warrant and of this Agreement, to purchase
from the Company one share of Common Stock, at the price of $7.50 per share,
subject to the adjustments provided in Section 3. The term “Warrant Price” as
used in this Agreement shall mean the price per share at which shares of Common
Stock may be purchased at the time a Warrant is exercised.

2.2.    Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) commencing on the date hereof and terminating at 5:00
p.m., New York City time, on the date that is five (5) years after the date
hereof (the “Expiration Date”); provided, however, that the exercise of any
Warrant shall be subject to the satisfaction of any applicable conditions set
forth in this Agreement, including the conditions set forth in Section 2.4 and
Section 3.8.

2.3.    Exercise of Warrants.

2.3.1.    Cashless Exercise. Subject to the provisions of the Warrant and this
Agreement, a Warrant may be exercised by the Registered Holder thereof in whole
or in part on one or more occasions by delivering to the Company at its address
set forth in Section 9.2, (i) the Warrant Certificate (in the form attached
hereto as Exhibit A, the “Warrant Certificate”) evidencing the Warrants to be
exercised and (ii) an election to purchase (in the form attached hereto as
Exhibit B) (the “Election to Purchase”) any shares of Common Stock pursuant to
the exercise of a Warrant, properly completed and executed by the Registered
Holder on the reverse of the Warrant Certificate, in which event the Company
shall issue to the Registered Holder a number of shares of Common Stock computed
using the following formula:

 

2



--------------------------------------------------------------------------------

  

X =

   Y(A-B)               A       

Where:

X = the number of Warrant Shares to be issued to the Registered Holder.

Y = the number of Warrant Shares with respect to which the Warrant is exercised.

A = the Fair Market Value of one share of Common Stock on the date the notice of
exercise is delivered (or deemed delivered) by the Registered Holder to the
Company.

B = the Warrant Price (as adjusted to the date of such calculation).

2.3.2.    Issuance of Shares of Common Stock on Exercise. Within two Business
Days after the exercise of any Warrant if the Registered Holder provides the
Company with at least one Business Day prior written notice of such exercise
(or, if such prior written notice is not so provided, within three Business Days
after the exercise of the Warrant), the Company shall issue to the Registered
Holder of such Warrant the number of full shares of Common Stock to which he,
she or it is entitled, in book-entry form, registered in such name or names as
may be directed by him, her or it, and if such Warrant shall not have been
exercised in full, a new countersigned Warrant for the number of shares as to
which such Warrant shall not have been exercised. No Warrant that has been
Transferred to a Third Party Transferee in a Third Party Transfer shall be
exercisable and the Company shall not be obligated to issue shares of Common
Stock upon exercise of such a Warrant unless the Common Stock issuable upon such
Warrant exercise has been registered, qualified or deemed to be exempt under the
securities laws of the state of residence of the Registered Holder of such
Warrants. If, for any reason, the holder of any Warrant would be entitled, upon
the exercise of such Warrant, to receive a fractional interest in a share, the
Company shall round down to the nearest whole number, the number of shares to be
issued to such holder. In lieu of any fractional share to which the Registered
Holder would otherwise be entitled, the Company shall make a cash payment equal
to the Fair Market Value of one share of Common Stock on the payment date
multiplied by such fraction.

2.3.3.    Date of Issuance. Each Person in whose name any shares of Common Stock
is issued shall for all purposes be deemed to have become the holder of record
of such shares of Common Stock on the date on which the Warrant Certificate and
Election to Purchase was delivered to the Company (or, if such date is not a
Business Day, on the open of business on the first Business Day thereafter).

2.4.    Limitation on Exercise Rights.

2.4.1.    Notwithstanding anything to the contrary in this Agreement and the
Warrants, subject to Section 3.8, no shares of Common Stock will be issued or
delivered upon any

 

3



--------------------------------------------------------------------------------

proposed exercise of any Warrant by any Registered Holder, and no Warrant of any
Registered Holder will be exercised, in each case to the extent that such
exercise or issuance of Common Stock would result in such Registered Holder
beneficially owning in excess of 19.9% of the Stockholder Voting Power as of the
date hereof (appropriately adjusted to reflect any stock splits, stock dividends
or other similar events) (the “Exercise Restriction”); provided, however, that
following a Third Party Transfer of a Warrant, no shares of Common Stock will be
issued or delivered upon any proposed exercise of such Warrant by the Third
Party Transferee, and no Warrant held by any such Third Party Transferee will be
exercised, in each case to the extent that such exercise or issuance of Common
Stock would (1) result in such Third Party Transferee or a “person” or “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) beneficially owning
in excess of 19.9% of the Stockholder Voting Power as of the date hereof
(appropriately adjusted to reflect any stock splits, stock dividends or other
similar events) (the “Ownership Restriction”), or (2) require the Company to
obtain approval from its stockholders pursuant to the listing standards of the
New York Stock Exchange (the “NYSE Limitations”), unless, in either case, the
Company has obtained any such required approval from its stockholders of the
Ownership Restriction or NYSE Limitations, and, for the the purposes of
determining the Exercise Restriction, the Ownership Restriction and the NYSE
Limitations, beneficial ownership and calculations of percentage ownership will
be determined in accordance with the listing standards of the New York Stock
Exchange, and, for the avoidance of doubt, that the beneficial ownership of a
Registered Holder shall not include any Warrant Shares relating to any
then-outstanding Warrants that are not being exercised at the date of
calculation. Subject to Section 2.4.2, any purported exercise of a Warrant (and
delivery of shares of Common Stock upon such exercise) will be void and have no
effect to the extent that such exercise and delivery would result in the
violation of the first immediately preceding sentence.

2.4.2.    Except as otherwise provided herein, if a proposed exercise of a
Warrant cannot be completed as a result of Section 2.4.1, then the Company’s
obligation to issue and deliver shares of Common Stock upon such proposed
exercise will not be extinguished, and (a) the Company shall issue and deliver
the maximum number of shares of Common Stock upon such proposed exercise as is
permitted under Section 2.4.1 and (b) as to any additional shares of Common
Stock that are not issued and delivered as provided in clause (a) above, (i) the
Company will use its commercially reasonable efforts to obtain all necessary
stockholder approvals and, as applicable, any registrations, qualifications or
exemptions required under applicable state securities laws, and deliver such
shares as soon thereafter as reasonably practicable, and (ii) the Company will
only be obligated to deliver such additional shares as soon as reasonably
practicable after the applicable Registered Holder or Third Party Transferee
provides written evidence satisfactory to the Company that (x) such delivery
will not contravene the Exercise Restriction (in the case of any Registered
Holder), the Ownership Restriction (in the case of a Third Party Transferee) or
the NYSE Limitations (in the case of a Third Party Transferee), as applicable
and (y) any applicable requirements of the Charter have been fulfilled as set
forth therein.

3.    Adjustments. The Warrant Price and shares of Common Stock issuable upon
exercise of this Warrant shall be subject to adjustment from time to time as
follows; provided, that

 

4



--------------------------------------------------------------------------------

no single event shall cause an economically duplicative adjustment under more
than one subsection of this Section 3.

3.1.    Stock Dilution Events.

3.1.1.    Split-Ups. If after the date hereof, the number of outstanding shares
of Common Stock is increased by a Split-Up Event, then, following such Split-Up
Event, the number of shares of Common Stock issuable on exercise of each Warrant
shall be increased in proportion to such increase in the outstanding shares of
Common Stock so that the Registered Holder immediately after such Split-Up Event
shall be entitled to purchase the number of shares of Common Stock which such
Registered Holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to the Warrant after such date had the Warrant
been exercised in full immediately prior to such Split-Up Event. For purposes of
this Section 3.1.1, if a rights offering is for securities convertible into or
exercisable for Common Stock, in determining the price payable for Common Stock,
there shall be taken into account any consideration received for such rights, as
well as any additional amount payable upon exercise or conversion.

3.1.2.    Other Distributions; REIT Dividend Status.

(a)    If after the date hereof, the Company shall make any Other Distribution,
then the Warrant Price shall be decreased by the fair market value (as
determined in good faith by the Company’s Board) of any securities or other
assets paid on each share of Common Stock in respect of such Other Distribution.

(b)    Notwithstanding anything herein to the contrary, if the Company and/or
any of its Subsidiaries makes any REIT Qualifying Dividends or pays the
Specified Dividend, the Warrant Price and shares of Common Stock issuable upon
exercise of a Warrant shall not be subject to any adjustment hereunder with
respect to such REIT Qualifying Dividends and/or Specified Dividend; provided,
that, solely for purposes of determining whether a dividend or distribution (or
series of related dividends or distributions) is a REIT Qualifying Dividend
under this Section 3.1.2, all amounts payable in cash shall be treated, to the
fullest extent possible, as REIT Qualifying Dividends and only when such cash
amounts have been exhausted shall dividends or distributions payable in shares
of Common Stock be treated as a REIT Qualifying Dividend.

(c)    At the time of declaring a dividend, the Company shall in good faith make
a preliminary determination whether such dividend is a REIT Qualifying Dividend
and shall provide the Registered Holder with written notice thereof including a
reasonably detailed description of the basis for such determination (a
“Preliminary Determination”). If the Company determines that a dividend is a
Split-Up Event or an Other Distribution, the adjustment pursuant to
Section 3.1.1 or this Section 3.1.2, as applicable, shall become effective
immediately after the open of business on the record date for (or, if no record
date is applicable, the effective date of) such Split-Up Event or Other
Distribution. Within thirty (30) days following the end of each taxable year of
the Company (i) the Company shall determine whether all dividends paid during
such year were REIT Qualifying Dividends and shall provide the Registered Holder
with written notice thereof including a reasonably detailed description of the
basis for such determination (a “Final Determination”); provided, that, for
purposes of such determination all income of the

 

5



--------------------------------------------------------------------------------

Company for the applicable fiscal year shall be allocated ratably over each
fiscal quarter on the basis of the number of days in such fiscal quarter,
(ii) if any dividend that was treated as a REIT Qualifying Dividend for purposes
of a Preliminary Determination is determined in the applicable Final
Determination to be a Split-Up Event or an Other Distribution, then the
adjustments provided for in Section 3.1.1 or this Section 3.1.2 shall be
recalculated giving retroactive effect to the Final Determination and the
Company shall provide the Registered Holder with written notice thereof
including a reasonably detailed description of the basis for such calculation (a
“Recalculation Notice”) and (iii) if any Warrant was exercised in whole or in
part after the record date for a dividend that was treated as a REIT Qualifying
Dividend and is subsequently determined to be a Split-Up Event or an Other
Distribution, the Company shall make a cash payment to the Registered Holder
that exercised such Warrant in an amount equal to the Closing Price on the date
of payment of the shares of Common Stock that such Registered Holder would have
received in such exercise had the recalculation occurred prior to the date of
exercise.

3.1.3.    Timing of Adjustment. Adjustments pursuant to this Section 3.1 shall
become effective immediately after the open of business on the record date for
(or, if no record date is applicable, the effective date of) such Split-Up Event
or Other Distribution.

3.2.    Aggregation of Shares. If after the date hereof, the number of
outstanding shares of Common Stock is decreased by a Combination Event, then,
following such Combination Event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock so that the Registered Holder immediately
after such Combination Event shall be entitled to purchase the number of shares
of Common Stock which such Registered Holder would have owned had the Warrant
been exercised in full immediately prior to such Combination Event.

3.3.    Adjustments in Warrant Price.

3.3.1.    Adjustment to Warrant Price Upon Split-Ups and Aggregation of Shares.
Whenever the number of shares of Common Stock issuable upon the exercise of the
Warrants is adjusted, as provided in Section 3.1.1 or Section 3.2, the Warrant
Price shall be adjusted (to the nearest cent) by multiplying such Warrant Price
immediately prior to such adjustment by a fraction (x) the numerator of which
shall be the number of Warrant Shares immediately prior to such adjustment, and
(y) the denominator of which shall be the number of Warrant Shares immediately
thereafter.

3.3.2.    Adjustment to Warrant Price and Number of Warrant Shares Upon Issuance
of Common Stock.

(a)    Except as provided in Section 3.1.1, Section 3.2 or Section 3.3.2(b)
below, if, at any time or from time to time prior to the Expiration Date, the
Company shall issue or sell any shares of Common Stock (or is deemed to have
issued and sold any shares of Common Stock through the issuance of Convertible
Securities or Options) (including for the avoidance of doubt any shares of
Common Stock paid by the Company as consideration in any Internalization
Transaction (as defined in the Articles Supplementary)), without consideration
or for consideration per share less than the greater of (x) the Warrant Price in
effect immediately prior to such issuance or sale (or deemed issuance or sale)
or (y) the Fair Market Value per share of the Common Stock

 

6



--------------------------------------------------------------------------------

immediately prior to such issuance or sale (or deemed issuance or sale), then
immediately upon such issuance or sale (or deemed issuance or sale) the Warrant
Price in effect immediately prior to such issuance or sale (or deemed issuance
or sale) shall be reduced (and in no event increased) to a Warrant Price equal
to the product obtained by multiplying the Warrant Price in effect immediately
prior to such issuance or sale (or deemed issuance or sale), by a fraction
(which shall in no event be more than one):

(A)    the numerator of which shall be the sum of (i) the product obtained by
multiplying the Common Stock Deemed Outstanding immediately prior to such
issuance or sale (or deemed issuance or sale) by the greater of (x) the Warrant
Price then in effect or (y) the Fair Market Value per share of the Common Stock
immediately prior to such issuance or sale (or deemed issuance or sale), plus
(ii) the aggregate value of the consideration, if any, received by the Company
upon such issuance or sale (or deemed issuance or sale); by

(B)    the denominator of which shall be the product obtained by multiplying
(i) the Common Stock Deemed Outstanding immediately after such issuance or sale
(or deemed issuance or sale) by (ii) the greater of (x) the Warrant Price then
in effect or (y) the Fair Market Value per share of the Common Stock immediately
prior to such issuance or sale (or deemed issuance or sale).

(b)    If, at any time or from time to time prior to the Expiration Date, the
Company makes a rights offering to holders of Common Stock entitling them to
purchase (for a period not more than 45 days from the record date for such
distribution) shares of Common Stock at a price less than the Fair Market Value
on the record date for such distribution, the Warrant Price shall be decreased
in accordance with the formula:

 

LOGO [g924921g33s92.jpg]

where:

 

R’ =    the Warrant Price in effect immediately after the record date for such
distribution; R =    the Warrant Price in effect immediately prior to the record
date for such distribution; O =    the number of shares of Common Stock Deemed
Outstanding immediately prior to the record date for such distribution; N =   
the number of additional shares of Common Stock issuable pursuant to such rights
offering; P =    the per-share price payable to exercise or convert such rights
for the additional shares; and M =    the Fair Market Value on the record date
with respect to the distribution.

 

7



--------------------------------------------------------------------------------

(c)    Upon any and each adjustment of the Warrant Price as provided in this
Section 3.3.2 the Warrant Shares immediately prior to any such adjustment shall
be increased to a number of shares of Common Stock equal to the quotient
obtained by dividing:

(A)    the product of (i) the Warrant Price in effect immediately prior to any
such adjustment multiplied by (ii) the number of Warrant Shares immediately
prior to any such adjustment; by

(B)    the Warrant Price resulting from such adjustment.

3.4.    Merger Events. Upon the occurrence of (1) any reclassification of the
outstanding shares of Common Stock (other than a change in par value or from par
value to no par value, or from no par value to par value, or as a result of a
Split-Up Event), (2) any consolidation, merger, sale of all or substantially all
of the Company’s assets (other than a sale of all or substantially all of the
assets of the Company in a transaction in which the holders of Common Stock
immediately prior to such transaction do not receive securities, cash or other
assets of the Company or any other person or entity), or (3) a binding share
exchange which reclassifies or changes the outstanding shares of Common Stock,
in each case as a result of which the holders of Common Stock shall be entitled
to receive cash, securities or other property or assets with respect to or in
exchange for such Common Stock (any such event, a “Merger Event”), then at the
effective time of the Merger Event the right to exercise this Warrant will be
changed into a right to exercise this Warrant into the type and amount of shares
of stock, other securities or other property or assets (including cash or any
combination thereof) that a holder of a number of shares of Common Stock subject
to this Warrant immediately prior to such Merger Event would have owned or been
entitled to receive (the “Reference Property”) upon such Merger Event. If the
Merger Event causes the Common Stock to be converted into, or exchanged for, the
right to receive more than a single type of consideration (including any form of
stockholder election), the Reference Property to be received upon exercise will
be deemed to be the weighted average of the types and amounts of Reference
Property to be received by the holders of Common Stock that affirmatively make
such election. In case of any such Merger Event, the successor or acquiring
corporation or, as applicable, the ultimate parent entity thereof (if other than
the Company) shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of this Warrant to be
performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as may be reasonably deemed appropriate
(as determined by resolution of the Board of Directors of the Company) in order
to provide for adjustments of any shares of the common stock of such successor
or acquiring corporation for which this Warrant thus becomes exercisable, which
modifications shall be as equivalent as practicable to the adjustments provided
for in this Section 3. If the Company consummates a Merger Event, the Company
shall promptly provide notice to the Registered Holders briefly describing the
Merger Event and stating the type or amount of cash, securities, property or
other assets that will comprise the Reference Property after any such Merger
Event and any adjustment to be made with respect thereto. The foregoing shall
similarly apply to successive Merger Events.

3.5.    Certain Repurchases of Common Stock. In case the Company effects a Pro
Rata Repurchase of Common Stock, then the Warrant Price shall be reduced to the
price determined by multiplying the Warrant Price in effect immediately prior to
the Effective Date of such Pro Rata Repurchase by a fraction of which the
numerator shall be (i) the product of (x) the

 

8



--------------------------------------------------------------------------------

number of shares of Common Stock outstanding immediately before such Pro Rata
Repurchase and (y) the Closing Price of the Common Stock on the first trading
day after the last date on which tenders or exchanges may be made pursuant to
such tender or exchange offer (the “Tender Date”) for such Pro Rata Repurchase,
minus (ii) the aggregate purchase price of the Pro Rata Repurchase, and of which
the denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Closing Price of the Common
Stock on the first trading day after the Tender Date for such Pro Rata
Repurchase. In such event, the number of shares of Common Stock issuable upon
the exercise of this Warrant shall be increased to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon the
exercise of this Warrant before such adjustment, and (2) the Warrant Price in
effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (y) the new Warrant Price determined in accordance with the
immediately preceding sentence.

3.6.    Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 3, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement.

3.7.    Exceptions To Adjustment Upon Issuance of Common Stock. Anything herein
to the contrary notwithstanding, there shall be no adjustment to the Warrant
Price or the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to any Excluded Issuance (other than with respect to any
Excluded Issuance pursuant to (1) clause (iii) of the definition thereof, but
only in relation to issuances of shares of Common Stock in connection with any
capital raising transaction where the consideration per share is less than the
greater of (x) the Warrant Price in effect immediately prior to such issuance or
sale or (y) the Fair Market Value per share of the Common Stock immediately
prior to such issuance or sale; provided that, notwithstanding this clause (1),
the provisions of Section 3.4 shall apply to the extent otherwise applicable,
(2) clause (vi) of the definition thereof, (3) clause (vii)(A) or clause
(vii)(C) of the definition thereof, or (4) clause (viii) of the definition
thereof, except for any management fee or incentive compensation payable to the
manager for the quarter ending June 30, 2020).

3.8.    Company Charter Documents. Notwithstanding anything herein to the
contrary, this Agreement, the Warrant, exercise of the Warrant and all shares of
Common Stock issuable upon exercise of this Warrant are and shall become subject
to the Company Charter Documents.

3.9.    Statement Regarding Adjustments. Subject to Section 3.1.3, whenever the
Warrant Price or the Warrant Shares into which this Warrant is exercisable shall
be adjusted as provided in this Section 3, the Company shall as promptly as
practicable prepare and make available to the Holder a statement showing in
reasonable detail the facts requiring such adjustment and the Warrant Price that
shall be in effect and the Warrant Shares into which this Warrant shall be
exercisable after such adjustment.

3.10.    Adjustment Rules. Subject to Section 3.1.3, any adjustments pursuant
to, and at such time as provided in, this Section 3 shall be made successively
whenever an event referred to herein shall occur. If an adjustment in Warrant
Price made hereunder would reduce the

 

9



--------------------------------------------------------------------------------

Warrant Price to an amount below par value of the Common Stock, then such
adjustment in Warrant Price made hereunder shall reduce the Warrant Price to the
par value of the Common Stock.

3.11.    Allocations. In the event that shares of Common Stock are issued or
sold together with other securities or other assets of the Company for a
consideration which covers both, the consideration received shall be allocable
to such shares of Common Stock as determined in good faith by the Board. In case
any Options or Convertible Securities shall be issued or sold together with
other securities or other assets of the Company, together comprising one
integral transaction in which no specific consideration is allocated to the
Options or Convertible Securities, the consideration allocable to such Options
or Convertible Securities shall be determined in good faith by the Board.

3.12.    Convertible Securities and Options.

3.12.1.    In the event that the Company shall at any time following the
Original Issue Date issue or sell any Convertible Securities or issue, sell or
grant any Options, then for the purpose of Section 3.3.2 above, the Company
shall be deemed to have issued at that time a number of shares of Common Stock
equal to the maximum number of shares of Common Stock that are or may become
issuable upon exercise of such Convertible Securities or Options for a price per
share equal to the quotient obtained by dividing (A) the sum (which sum shall
constitute the applicable consideration received for purposes of Section 3.3.2)
of (x) the total amount, if any, received or receivable by the Company as
consideration for the granting or sale of all such Options or Convertible
Securities, plus (y) the minimum aggregate amount of additional consideration
payable to the Company upon the exercise of all such Options (or upon the
conversion or exchange of all such Convertible Securities), plus (z), without
duplication of any amounts in clause (y), in the case of such Options which
relate to Convertible Securities, the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the issuance or sale of all
such Convertible Securities and the conversion or exchange of all such
Convertible Securities, by (B) the total maximum number of shares of Common
Stock issuable upon the exercise of all such Options (or upon the conversion or
exchange of all Convertible Securities issuable upon the exercise of all such
Options) or upon the conversion or exchange of all such Convertible Securities.

3.12.2.    Except as otherwise provided in following sentence, no further
adjustment of the Warrant Price shall be made upon the actual issuance of Common
Stock or of Convertible Securities upon exercise of such Options or upon the
actual issuance of Common Stock upon conversion or exchange of Convertible
Securities issuable upon exercise of such Options. If, at any time after any
adjustment of the Warrant Price shall have been made hereunder as the result of
any issuance, sale or grant of any Options or Convertible Securities, the
maximum number of shares issuable upon exercise of such Options or of the rights
of conversion or exchange associated with such Convertible Securities shall
increase, or the minimum amount of consideration per share receivable in
connection with such exercise shall decrease, whether by operation of any
anti-dilution rights pertaining to such Options or Convertible Securities, by
agreement of the parties or otherwise, the Warrant Price then in effect shall
first be readjusted to eliminate the effects of the original issuance, sale or
grant of such Options or Convertible Securities on such Warrant Price and then
readjusted as if such Options or Convertible Securities had been issued on the
effective date of such increase in number of shares or decrease in
consideration, but

 

10



--------------------------------------------------------------------------------

only if the effect of such two-step readjustment is to reduce the Warrant Price
below the Warrant Price in effect immediately prior to such increase or
decrease.

3.12.3.    Upon the expiration or termination of any unexercised Option (or
portion thereof) or any unconverted or unexchanged Convertible Security (or
portion thereof) for which any adjustment (either upon its original issuance or
upon a revision of its terms) was made pursuant to this Section 3 (including
without limitation upon the redemption or purchase for consideration of all or
any portion of such Option or Convertible Security by the Company), the Warrant
Price then in effect hereunder shall forthwith be changed pursuant to the
provisions of this Section 3 to the Warrant Price which would have been in
effect at the time of such expiration or termination had such unexercised Option
(or portion thereof) or unconverted or unexchanged Convertible Security (or
portion thereof), to the extent outstanding immediately prior to such expiration
or termination, never been issued.

3.13.    Second Closing Warrants and Third Closing Warrants. The Second Closing
Warrants and the Third Closing Warrants shall on the date of original issuance
be adjusted for any events occurring after the date of the Investment Agreement
and prior to the Second Closing and the Third Closing, as applicable.

3.14.    Proceedings Prior to any Action Requiring Adjustment. As a condition
precedent to the taking of any action that would require an adjustment pursuant
to this Section 3, the Company shall obtain stock exchange or stockholder
approvals or exemptions, as applicable, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that the Holder is entitled to receive upon exercise of this Warrant.

4.    Transfer and Exchange of Warrants.

4.1.    Transfer. The Warrants and Warrant Shares may be freely sold, assigned,
disposed of, pledged, hypothecated, encumbered or otherwise transferred
(collectively, a “Transfer”), subject to the restrictions set forth in this
Section 4.1. Any Transfer of the Warrants and Warrant Shares must be in
compliance with the Securities Act and applicable state securities Laws and, if
requested by the Company, receipt by the Company of an opinion of counsel,
reasonably satisfactory to the Company, that such Transfer is in compliance with
the Securities Act and applicable state securities Laws. Following any Transfer,
any such Warrants subject to a Transfer shall at all times remain subject to the
terms and restrictions set forth in this Agreement.

4.2.    Registration on Transfer. Subject to the instructions set forth in
Section 4.1, the Company shall register the transfer, from time to time, of any
outstanding Warrant upon the Warrant Register, upon surrender of such Warrant by
the Registered Holder to the Company for transfer, properly endorsed with
signatures properly guaranteed and accompanied by appropriate instructions for
transfer. Upon any such transfer, a new Warrant representing an equal aggregate
number of Warrants shall be issued and the old Warrant shall be cancelled by the
Company.

4.3.    Procedure for Surrender of Warrants. Warrants may be surrendered to the
Company, together with a written request for exchange or transfer, and thereupon
the Company shall issue in exchange therefor one or more new Warrants as
requested by the Registered Holder of the Warrants so surrendered, representing
an equal aggregate number of Warrants; provided,

 

11



--------------------------------------------------------------------------------

however, that in the event that a Warrant surrendered for transfer bears a
restrictive legend, the Company shall not cancel such Warrant and issue new
Warrants in exchange thereof until the Company has received an opinion of
counsel stating that such transfer may be made and indicating whether the new
Warrants must also bear a restrictive legend.

4.4.    Fractional Warrants. The Company shall not be required to effect any
registration of transfer or exchange of a Warrant which shall result in the
issuance of a warrant certificate for a fraction of a Warrant.

4.5.    Service Charges. No service charge shall be made for any exchange or
registration of Transfer of Warrants.

5.    Other Provisions Relating to Rights of Holders of Warrants.

5.1.    No Rights as Stockholder. A Warrant does not entitle the Registered
Holder thereof to any of the rights of a stockholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights, to vote or to consent or to receive notice as
stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter.

5.2.    Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company shall, on such terms as to
indemnity or otherwise as the Company may in its discretion reasonably impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

5.3.    Registration of Common Stock. Any Common Stock issuable to Purchaser
upon execution of the Warrants shall be “Registerable Securities,” as such is
defined in that certain Registration Rights Agreement, dated as of the date
hereof, by and among the Company and Purchaser (the “Registration Rights
Agreement”), and entitled to the registration rights provided therein.
Notwithstanding anything to the contrary herein, if a Warrant is exercised in
connection with the exercise of the Registered Holder’s registration rights in
accordance with the Registration Rights Agreement, such Warrant shall not be
deemed to have been exercised to the extent that the applicable Warrant Shares
are not sold in the applicable offering. The Company will procure, subject to
issuance or notice of issuance, the listing of any Warrant Shares issuable upon
exercise of this Warrant on the principal stock exchange on which shares of
Common Stock are then listed or traded.

6.    Covenants. The Company warrants and agrees for the benefit of the
Registered Holders that:

6.1.    Due Authorization and Valid Issuance. All shares of Common Stock which
may be issued upon the exercise of the Warrants will, upon issue be duly
authorized, validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any

 

12



--------------------------------------------------------------------------------

stockholder of the Company and free and clear of all liens and encumbrances,
with no personal liability attaching to the ownership thereof.

6.2.    Sufficient Number of Shares. During the Exercise Period, the Company
will at all times have authorized and reserved for the purpose of issue upon
exercise of the rights evidenced by the Warrants, a sufficient number of shares
of Common Stock to provide for the exercise of the Warrants.

7.    Representations and Warranties.

7.1.    Representation by the Company. The Company represents that (a) this
Warrant is, and any Warrant issued in substitution for or replacement of this
Warrant shall be, upon issuance, duly authorized and validly issued and (b) all
corporate actions on the part of the Company, its officers, directors and
stockholders necessary for the issuance of the Warrants and the Common Stock
issuable upon exercise of the Warrant have been taken.

7.2.    Representations and Warranties by the Registered Holder. The Registered
Holder represents and warrants to the Company as follows:

(a)    The Warrants and the shares of Common Stock issuable upon exercise
thereof are being acquired for its own account, for investment and not with a
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act of 1933, as amended (the
“Act”). Upon exercise of the Warrants, the Registered Holder shall, if so
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Common Stock issuable upon exercise of the Warrants is being
acquired for investment and not with a view toward distribution or resale.

(b)    The Registered Holder understands that the Warrants and the shares of
Common Stock have not been registered under the Act by reason of their issuance
in a transaction exempt from the registration and prospectus delivery
requirements of the Act pursuant to Section 4(a)(2) thereof, and that they must
be held by the Registered Holder indefinitely, and that the Registered Holder
must therefore bear the economic risk of such investment indefinitely, unless a
subsequent disposition thereof is registered under the Act or is exempted from
such registration.

(c)    The Registered Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
acquisition

 

13



--------------------------------------------------------------------------------

of the Warrants and the shares of Common Stock purchasable pursuant to the terms
of the Warrants and of protecting its interests in connection therewith.

(d)    The Registered Holder is able to bear the economic risk of the purchase
of the shares of Common Stock pursuant to the terms of the Warrants.

(e)    The Registered Holder is an “accredited investor” as such term is defined
in Rule 501 of Regulation D promulgated under the Act.

8.    Taxes.

8.1.    Withholding. The Company and its paying agent shall be entitled to
deduct and withhold taxes on all payments and distributions (or deemed
distributions) on the Warrant and Warrant Shares to the extent required by
applicable Law. To the extent that any amounts are so deducted or withheld, such
deducted or withheld amounts shall be treated for all purposes of this Warrant
as having been paid to the Person in respect of which such deduction or
withholding was made. In the event the Company previously remitted any amounts
to a governmental authority on account of such taxes required to be deducted or
withheld in respect of any payment or distribution (or deemed distribution) with
respect to a Warrant or Warrant Share (or in respect of any payment or
distribution (or deemed distribution) in respect thereof), the Company shall be
entitled (i) to offset any such amounts against any amounts otherwise payable in
respect of such Warrant or Warrant Share or (ii) to require the Person in
respect of whom such deduction or withholding was made to reimburse the Company
for such amounts (and such Person shall promptly so reimburse the Company upon
demand). The Company shall take commercially reasonable steps to minimize or
eliminate any withholding or deduction described in this Section 8.1, including
by giving the Person in respect of whom such deduction or withholding may be
made an opportunity to provide additional information or to apply for an
exemption from, or a reduced rate of, withholding. Notwithstanding anything to
the contrary in this Section 8.1, the Company shall (i) make commercially
reasonable efforts to notify each holder of Warrants or Warrant Shares at least
ten (10) Business Days prior to any withholding of its intention of any such
withholding (it being understood that any such notice shall include a brief
written description of the basis for such withholding) and (ii) not withhold
with respect to any U.S. federal withholding tax if it receives a properly
completed and duly executed IRS Form W-9 certifying its exemption from
withholding from a holder of Warrants or Warrant Shares.

8.2.    Transfer Tax. The Company shall pay any and all documentary, stamp and
similar issue or transfer tax (“Transfer Tax”) due on the issue of shares of
Warrant Shares or certificates representing such shares or securities. However,
the Company shall not be required to pay any Transfer Tax that may be payable in
respect of the issue or delivery (or any transfer involved in the issue or
delivery) of Warrant Shares to a beneficial owner other than the beneficial
owner of the Warrant Shares immediately prior to the event pursuant to which
such issue or delivery is required, and no such issue or delivery shall be made
unless and until the person requesting such issue or delivery has paid to the
Company the amount of any such Transfer Tax

 

14



--------------------------------------------------------------------------------

or has established to the satisfaction of the Company that such Transfer Tax has
been paid or is not payable.

9.    Miscellaneous Provisions.

9.1.    Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company shall bind and inure to the benefit of its respective
successors and assigns.

9.2.    Notices. Any notice, statement or demand authorized by this Agreement to
be given or made by the holder of any Warrant to or on the Company shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service, by
email with receipt confirmed, or by registered or certified mail (postage
prepaid, return receipt requested) at the following addresses (or at such other
address as shall be specified in a notice given in accordance with this
Section 9.2):

TPG RE Finance Trust, Inc.

888 Seventh Avenue

New York, NY 10106

Attention:      Deborah J. Ginsberg

Bob Foley

Email:      [Redacted]

[Redacted]

With a copy to (which copy alone shall not constitute notice):

TPG RE Finance Trust, Inc.

345 California Street, Suite 3300

San Francisco, CA 94104

Attention:     Matthew Coleman

Email:           [Redacted]

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:      Sophia Hudson, P.C.

Michael Brueck, P.C.

Marshall Shaffer

Email:      [Redacted]

[Redacted]

[Redacted]

Any notice, statement or demand authorized by this Agreement to be given or made
by the Company to the holder of any Warrant shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier

 

15



--------------------------------------------------------------------------------

service, by email with receipt confirmed, or by registered or certified mail
(postage prepaid, return receipt requested) at the following addresses (or at
such other address as shall be specified in a notice given in accordance with
this Section 9.2):

PE Holder, L.L.C.

591 West Putnam Avenue

Greenwich, Connecticut 06830

Attn:    Ethan Bing

Ellis Rinaldi

Phone: (203) 422.7700

Email: [Redacted]

  [Redacted]

With a copy to (which copy alone shall not constitute notice):

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Email: [Redacted]

[Redacted]

[Redacted]

Attention: Michael A. Gordon

John H. Butler

J. Gerard Cummins

9.3.    Amendments. All modifications or amendments to this Agreement, including
any amendment to increase the Warrant Price or shorten the Exercise Period,
shall require the vote or written consent of the Registered Holders of a
majority of the then outstanding Warrants. Notwithstanding the foregoing, the
Company may lower the Warrant Price pursuant to Section 3 of this Agreement or
extend the duration of the Exercise Period without the consent of the Registered
Holders.

9.4.    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.

9.5.    Entire Agreement; No Third-Party Beneficiaries. This Agreement, together
with the Investment Agreement and Articles Supplementary, constitutes the entire
agreement and supersedes all other prior agreements and understandings, both
written and oral, among the parties and their Affiliates, or any of them, with
respect to the subject matter hereof. No provision of this Agreement shall
confer upon any Person other than the parties hereto, the Registered Holders of
the Warrants and their permitted assigns any rights or remedies hereunder. This
Agreement may only be enforced against, and any claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may

 

16



--------------------------------------------------------------------------------

only be made against the entities that are expressly identified as parties
hereto and the Registered Holders of the Warrants.

9.6.    Governing Law; Jurisdiction.

9.6.1.    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of Laws principles, except where
the provisions of the laws of the State of Maryland are mandatorily applicable.

9.6.2.    All Actions arising out of or relating to this Agreement shall be
heard and determined in the state and federal courts located in the Borough of
Manhattan, State of New York and the parties hereto hereby irrevocably submit to
the exclusive jurisdiction and venue of such courts in any such Action and
irrevocably waive the defense of an inconvenient forum or lack of jurisdiction
to the maintenance of any such Action. The consents to jurisdiction and venue
set forth in this Section 9.6.2 shall not constitute general consents to service
of process in the State of New York and shall have no effect for any purpose
except as provided in this paragraph and shall not be deemed to confer rights on
any Person other than the parties hereto. Each party hereto agrees that service
of process upon such party in any Action arising out of or relating to this
Agreement shall be effective if notice is given by overnight courier at the
address set forth in Section 9.2 of this Agreement. The parties hereto agree
that a final judgment in any such Action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable Law; provided, however, that nothing in the foregoing shall
restrict any party’s rights to seek any post-judgment relief regarding, or any
appeal from, a final trial court judgment.

9.7.    Specific Enforcement. The parties hereto agree that irreparable damage
for which monetary relief, even if available, would not be an adequate remedy,
would occur in the event that the parties hereto do not perform the provisions
of this Agreement in accordance with its specified terms or otherwise breach
such provisions. Accordingly the parties acknowledge and agree that the parties
shall be entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and this right of specific enforcement is an
integral part of the transactions contemplated hereby and without that right,
the parties would not have entered into this Agreement. The parties agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, and agree not to assert that a remedy of
monetary damages would provide an adequate remedy or that the parties otherwise
have an adequate remedy at law. The parties acknowledge and agree that any party
shall not be required to provide any bond or other security in connection with
its pursuit of an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof.

9.8.    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY

 

17



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE WARRANTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES
SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION
9.8.

9.9.    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law.

9.10.    Interpretation. When a reference is made in this Agreement to a
Section, Exhibit, such reference shall be to a Section of, or an Exhibit to this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement unless the context requires otherwise. The words “date hereof”
when used in this Agreement shall refer to the date of this Agreement. The terms
“or,” “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.” The word “will” shall be construed to
have the same meaning and effect as the word “shall.” All terms defined in this
Agreement shall have the defined meanings when used in any document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. Unless otherwise specifically indicated, all references to “dollars” or
“$” shall refer to the lawful money of the United States. References to a Person
are also to its permitted assigns and successors. When calculating the period of
time between which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating

 

18



--------------------------------------------------------------------------------

such period shall be excluded and, unless otherwise required by Law, if the last
day of such period is not a Business Day, the period in question shall end on
the next succeeding Business Day.

10.    Definitions. For purposes of this Agreement and the Warrants, the
following terms have the following meanings:

“Action” has the meaning specified under the Investment Agreement.

“Affiliate” has the meaning specified under the Investment Agreement.

“Articles Supplementary” has the meaning specified under the Investment
Agreement.

“Board” has the meaning specified under the Investment Agreement.

“Business Day” has the meaning specified under the Investment Agreement.

“Capital Stock” means all classes or series of stock of the Company.

“Charter” means the charter of the Company, as may be amended, restated, or
amended and restated from time to time, in the form filed with, and accepted for
record by, the State Department of Assessments and Taxation of Maryland.

“Closing Price” of the Common Stock on any date means the closing per-share sale
price (or if no closing per-share sale price is reported, the average of the
last bid and ask prices or, if more than one in either case, the average of the
average last bid and the average last ask prices) on that date as reported the
principal other national or regional securities exchange on which the shares of
the Common Stock are then traded. The Closing Price will be determined without
reference to after-hours or extended market trading. If the Common Stock is not
so listed for trading on the relevant date, then the “Closing Price” of the
Common Stock will be the last quoted bid price for Common Stock in the
over-the-counter market on the relevant date as reported by the OTC Markets
Group or a similar organization. If the Common Stock is not so quoted, then the
“Closing Price” of the Common Stock will be determined by a U.S. nationally
recognized independent investment banking firm selected by the Company for this
purpose.

“Combination Event” reclassification, recapitalization, exchange, reverse stock
split, combination or readjustment of shares of Common Stock.

“Common Stock Deemed Outstanding” means, at any given time, the number of shares
of Common Stock actually outstanding at such time; provided, that, Common Stock
Deemed Outstanding at any given time shall not include shares owned or held by
or for the account of the Company or any of its wholly-owned Subsidiaries.

“Company Charter Documents” has the meaning specified under the Investment
Agreement.

“Company LTIP Awards” has the meaning specified under the Investment Agreement.

“Company Restricted Stock” has the meaning specified under the Investment
Agreement.

 

19



--------------------------------------------------------------------------------

“Company RSU Awards” has the meaning specified under the Investment Agreement.

“Company Stock Options” has the meaning specified under the Investment
Agreement.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Issuance” has the meaning specified under the Investment Agreement.

“Fair Market Value” of one share of Common Stock as of a date of determination
means: (i) with respect to Section 2.3.1 and Section 2.3.2, if the Common Stock
is publicly traded, the closing price of the Common Stock as reported on the New
York Stock Exchange or such other trading market on which the Common Stock is
then listed on the last trading date ending prior to the date of determination,
(ii) other than with respect to Section 2.3.1 and Section 2.3.2, if the Common
Stock is publicly traded, the volume weighted average sale price of one share of
Common Stock as reported on the New York Stock Exchange or such other trading
market for which the Common Stock is then listed for the ten (10) trading days
ending on the third trading day prior to such date and (iii) if the Common Stock
is not so publicly traded, such fair market value as determined by the Board in
good faith after receiving and reviewing the advice of a nationally recognized
independent investment banking firm retained by the Company for this purpose;
provided that Registered Holder shall have a right to receive from the Board the
assumptions used and calculations performed to arrive at such fair market value.
Solely for the purposes of Section 2.3.1, the date of determination shall mean
the date the Warrant Certificate and Election to Purchase are delivered to the
Company by a Registered Holder.

“First Closing” has the meaning specified under the Investment Agreement.

“Law” has the meaning specified under the Investment Agreement.

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities, including the Company Stock
Options, Company Restricted Stock, Company RSU Awards, and Company LTIP Awards.

“Other Distributions” means any dividends or distributions paid by the Company
on shares of Common Stock to the extent they are not REIT Qualifying Dividends;
provided that any such dividends or distributions payable in shares of Common
Stock (or Options or Convertible Securities) shall be treated as a Split-Up
Event.

“Person” has the meaning specified under the Investment Agreement.

“Pro Rata Repurchase” means any purchase of shares of Common Stock by the
Company thereof pursuant to any tender offer or exchange offer subject to
Section 13(e) or 14(e) of the Exchange Act or Regulation 14E promulgated
thereunder, whether for cash or shares of Capital Stock of the Company, effected
while this Warrant is outstanding. The “Effective Date” of a Pro Rata Repurchase
shall mean the date of acceptance of shares for purchase or exchange by the
Company under any tender or exchange offer which is a Pro Rata Repurchase.

 

20



--------------------------------------------------------------------------------

“REIT Qualifying Dividends” has the meaning set forth in the Articles
Supplementary.

“Second Closing” has the meaning specified under the Investment Agreement.

“Specified Dividend” means the dividend declared by the Company in March 2020
that remains unpaid as of the date hereof.

“Split-Up Event” means a reclassification, recapitalization, exchange, stock
split, Other Distribution payable in shares of Common Stock (or Options or
Convertible Securities) or readjustment of shares of Common Stock, in each case,
that increases the number of shares of Common Stock.

“Stockholder Voting Power” means the aggregate number of (i) shares of the
outstanding shares of any class or series of Capital Stock or (ii) shares of
Voting Stock of the Company, with the calculation of such aggregate number of
shares being conclusively made for all purposes under this Agreement and the
Warrants, absent manifest error, by the Company based on the Company’s review of
the Warrant Register, the Company’s other books and records, each Registered
Holder’s public filings pursuant to Section 13 or Section 16 of the Exchange Act
and any other written evidence satisfactory to the Company regarding any
Registered Holder’s beneficial ownership of any securities of the Company.

“Subsidiary” has the meaning specified under the Investment Agreement.

“Third Closing” has the meaning specified under the Investment Agreement.

“Third Party Transfer” means a Transfer to a Third Party Transferee pursuant to
Section 4.

“Third Party Transferee” means a Person that is not an Affiliate of Purchaser
that becomes the Registered Owner of a Warrant as a result of a Transfer
pursuant to Section 4.

“Voting Stock” means with respect to the Company, the Common Stock and any other
Capital Stock of the Company having the right to vote generally in any election
of directors of the Board.

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TPG RE FINANCE TRUST, INC. By:  

/s/ Matthew Coleman

  Name: Matthew Coleman   Title: Vice President PE HOLDER, L.L.C. By:  

/s/ Ethan Bing

  Name: Ethan Bing   Title: MD

[Signature Page to Investment Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Warrant Certificate]

[FACE]

Number

Warrants

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ ACT ”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF MAY 28, 2020, THE WARRANT
AGREEMENT AND THE CHARTER (AS DEFINED HEREIN), COPIES OF WHICH ARE ON FILE WITH
THE SECRETARY OF THE ISSUER.

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

TPG RE FINANCE TRUST, INC.

Incorporated Under the Laws of the State of Maryland

Warrant Certificate

This Warrant Certificate certifies that                     , or registered
assigns, is the Registered Holder of                      warrants (the
“Warrants”) to purchase shares of Common Stock, $0.001 par value (“Common
Stock”), of TPG RE Finance Trust, Inc., a Maryland corporation (the “Company”).
Each Warrant entitles the holder, upon exercise during the period set forth in
the Warrant Agreement referred to below, to receive from the Company that number
of fully paid and nonassessable shares of Common Stock (each, a “Warrant”) as
set forth below, at the warrant price (the “Warrant Price”) as determined
pursuant to the Warrant Agreement, upon surrender of this Warrant Certificate at
the office of the Company subject to the conditions set forth herein and in the
Warrant Agreement. Defined terms used in this Warrant Certificate but not
defined herein shall have the meanings given to them in the Warrant Agreement.

 



--------------------------------------------------------------------------------

Each Warrant is initially exercisable for one fully paid and non-assessable
share of Common Stock. The number of shares of Common Stock issuable upon
exercise of the Warrants is subject to certain limitations and adjustment upon
the occurrence of certain events, in each case as set forth in the Warrant
Agreement.

The initial Warrant Price is equal to $7.50 per share. The Warrant Price is
subject to adjustment upon the occurrence of certain events set forth in the
Warrant Agreement.

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

This Warrant Certificate shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of Laws principles, except where
the provisions of the laws of the State of Maryland are mandatorily applicable.

 

TPG RE FINANCE TRUST, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[Form of Warrant Certificate]

[Reverse]

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Common
Stock and are issued or to be issued pursuant to a Warrant Agreement dated as of
May 28, 2020 (the “Warrant Agreement”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and the holders (the words
“holders” or “holder” meaning the Registered Holders or Registered Holder) of
the Warrants. A copy of the Warrant Agreement may be obtained by the holder
hereof upon written request to the Company. Defined terms used in this Warrant
Certificate but not defined herein shall have the meanings given to them in the
Warrant Agreement.

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed at
the principal corporate office of the Company. In the event that upon any
exercise of Warrants evidenced hereby the number of Warrants exercised shall be
less than the total number of Warrants evidenced hereby, there shall be issued
to the holder hereof or his, her or its assignee, a new Warrant Certificate
evidencing the number of Warrants not exercised.

The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Common Stock issuable upon exercise of the Warrants set
forth on the face hereof may, subject to certain conditions, be adjusted. If,
upon exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in a share of Common Stock, the Company shall, upon
exercise, round down to the nearest whole number of shares of Common Stock to be
issued to the holder of the Warrant. In lieu of any fractional share to which
the Registered Holder would otherwise be entitled, the Company shall make a cash
payment equal to the Fair Market Value of one share of Common Stock on the
payment date multiplied by such fraction.

Warrant Certificates, when surrendered at the principal corporate office of the
Company by the Registered Holder thereof in person or by legal representative or
attorney duly authorized in writing, may be exchanged, in the manner and subject
to the limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Company a new Warrant Certificate or Warrant Certificates
of like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee(s) in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
tax or other governmental charge imposed in connection therewith.

The Company may deem and treat the Registered Holder(s) hereof as the absolute
owner(s) of this Warrant Certificate (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise hereof,
of any distribution to the holder(s) hereof,



--------------------------------------------------------------------------------

and for all other purposes, and the Company shall not be affected by any notice
to the contrary. Neither the Warrants nor this Warrant Certificate entitles any
holder hereof to any rights of a stockholder of the Company.



--------------------------------------------------------------------------------

EXHIBIT B

Election to Purchase

(To Be Executed Upon Exercise of Warrant)

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive                      shares of Common Stock
from TPG RE Finance Trust, Inc., a Maryland corporation (the “Company”). The
undersigned requests that a certificate for such shares be registered in the
name of                     , whose address is                      and that
such shares be delivered to                      whose address is
                    .

The number of shares that this Warrant is exercisable for shall be determined in
accordance with Section 2.3.1 of the Warrant Agreement.

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, through the cashless exercise provisions of the
Warrant Agreement, to receive shares of Common Stock. If said number of shares
is less than all of the shares of Common Stock purchasable hereunder (after
giving effect to the cashless exercise), the undersigned requests that a new
Warrant Certificate representing the remaining balance of such shares be
registered in the name of                     , whose address is
                    , and that such Warrant Certificate be delivered to
                    , whose address is                     .

Date:             , 20    

 

  (Signature)   (Address)   (Tax Identification Number) Signature:  

 

 

 